Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  December 9, 2016                                                                   Robert P. Young, Jr.,
                                                                                                Chief Justice

  154886-7                                                                            Stephen J. Markman
                                                                                           Brian K. Zahra
  ATTORNEY GENERAL,                                                                Bridget M. McCormack
                                                                                         David F. Viviano
           Plaintiff-Appellee,                                                       Richard H. Bernstein
  v                                                        SC: 154886                      Joan L. Larsen,
                                                           COA: 335947                               Justices
  BOARD OF STATE CANVASSERS and
  DIRECTOR OF ELECTIONS,
           Defendants-Appellees,
  and
  JILL STEIN,
             Intervening Defendant-Appellant.
  _________________________________________/
  DONALD J. TRUMP,
            Plaintiff-Appellee,
  v                                                        SC: 154887
                                                           COA: 335958
  BOARD OF STATE CANVASSERS and
  DIRECTOR OF ELECTIONS,
           Defendants-Appellees,
  and
  JILL STEIN,
             Intervening Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the December 6, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         ZAHRA and VIVIANO, JJ. (concurring).

          We concur with the Court’s denial order and with the Court of Appeals’ judgment
  that it leaves in place. We write separately because we believe there are additional
  textual arguments that support the Court of Appeals’ conclusion that petitioner failed to
  adequately allege that she “is aggrieved on account of fraud or mistake in the canvass of
  the votes . . . .”

         This case presents a question of statutory interpretation. “The role of this Court in
  interpreting statutory language is to ascertain the legislative intent that may reasonably be
  inferred from the words in a statute.” 1 It is a longstanding, fundamental maxim of
  statutory interpretation that we must examine the statute as a whole, taking care to read

  1
   Hannay v Dep’t of Transp, 497 Mich. 45, 57 (2014) (quotation marks and citation
  omitted).
                                                                                          2

the individual words and phrases in the context of the entire legislative scheme. 2 In
doing so, we must give effect to every word and phrase in the statute and avoid an
interpretation that would render any part of the statute surplusage or nugatory. 3

       In order for the candidate to successfully petition for a recount, the petition must
allege “that the candidate is aggrieved on account of fraud or mistake . . . .” 4 “Account”
means “to be the sole or primary factor[.]” 5 Thus, there must be a causal relationship
between the alleged fraud or mistake and the alleged harm. To satisfy the statutory
requirements, the petition must allege both parts of this causal relationship. To determine
otherwise would impermissibly render the Legislature’s inclusion of the phrase “the
candidate is aggrieved on account of” nugatory. Therefore, under MCL 168.879(1)(b),
the petition must allege both that fraud or mistake exists and that the alleged fraud or
mistake caused the candidate to be aggrieved. 6

        The conclusion that a candidate is obligated to allege both requirements is also
supported by the amendments to the relevant language of MCL 168.879(1)(b). “[C]ourts
must pay particular attention to statutory amendments, because a change in statutory
language is presumed to reflect either a legislative change in the meaning of the statute
itself or a desire to clarify the correct interpretation of the original statute.” 7 When

2
    Madugula v Taub, 496 Mich. 685, 696 (2014).
3
    Johnson v Recca, 492 Mich. 169, 177 (2012).
4
    MCL 168.879(1)(b) (emphasis added).
5
  Merriam-Webster’s Collegiate Dictionary (11th ed). To understand the meaning of
words in a statute that are not otherwise defined, we may resort to dictionary definitions
for guidance. People v Jones, 467 Mich. 301, 304 (2002). When terms at issue have a
peculiar legal meaning, it is appropriate to consult a legal dictionary. Id. at 304-305. See
also MCL 8.3a.
6
  “Aggrieved” is a term of art defined as “having legal rights that are adversely affected;
having been harmed by an infringement of legal rights.” Black’s Law Dictionary (10th
ed). An “aggrieved party” is “a party whose personal, pecuniary, or property rights have
been adversely affected by another person’s actions or by a court’s decree or judgment.”
Id. at 1297. Thus, to be “aggrieved,” a party must demonstrate that it has been harmed in
some fashion. Accordingly, we agree with the Court of Appeals that MCL 168.879(1)(b)
“requires that the candidate allege a loss or injury that resulted from fraud or mistake in
the canvassing of votes.” Attorney General v Bd of State Canvassers, __ Mich App __,
__ (Docket Nos. 335947, 335958, released December 6, 2016), slip op at 4.
7
Bush v Shabahang, 484 Mich. 156, 167 (2009).
                                                                                            3

enacted, MCL 168.879(1)(b) provided that “[a]ny candidate . . . who considers himself
aggrieved on account of any fraud or mistake” could file a petition. 8 In 1980, the
Legislature amended the statute to provide that “[t]he petition shall allege that the
candidate is aggrieved on account of fraud or mistake . . . .” 9 The statute was then
amended to its current form in 1999. 10 These amendments demonstrate that the
Legislature rejected the prior, more permissive standard in favor of a more stringent one
imposing the added requirement that a candidate must allege that he or she is aggrieved
by the fraud or mistake.

        Additional textual clues support our construction. Recount procedures are also
statutorily defined for elections in smaller jurisdictions within the state, such as counties,
cities, and townships. 11 Like the prior versions of MCL 168.879(1)(b), MCL 168.862
provides that “[a] candidate for office who believes he or she is aggrieved on account of
fraud or mistake in the canvass or returns of the votes by the election inspectors may
petition for a recount . . . as provided in this chapter.” 12

       In contrast to the current version of MCL 168.879(1), a candidate petitioning a
local board of canvassers is not obligated to allege facts showing that he or she is
aggrieved; it is enough to allege that one “believes” he or she is aggrieved. Therefore, in
MCL 168.862 and MCL 168.865, enacted by the same public act as MCL 168.879(1),13
the Legislature demonstrated its ability to dispense with the “aggrieved” pleading
requirement. Had it intended to do the same for MCL 168.879(1), the Legislature clearly
knew how to do so. 14 The different language it chose is a clear indication that the
8
  1954 PA 116, § 879 (emphasis added). This more permissive standard had been present
in this state’s election law for almost 70 years. See 1887 PA 208 (allowing “any
candidate voted for at any election, conceiving himself aggrieved on account of any fraud
or mistake in the canvass of votes” to petition for a recount).
9
    1980 PA 61, § 879 (emphasis added).
10
     1999 PA 216.
11
     MCL 168.861 et seq.
12
   Emphasis added. There is no requirement in this subchapter, MCL 168.861 through
MCL 168.877, that the candidate must allege that he or she is aggrieved. See MCL
168.865 (“Such petition shall be sworn to and shall set forth as near as may be the nature
of the mistakes or frauds complained of and the city, ward, township, village and precinct
in which they are alleged to have occurred, and shall ask for a correction thereof.”).
13
     1954 PA 116.
14
     See People v Miller, 498 Mich. 13, 24-25 (2015).
                                                                                          4

Legislature intended for a candidate bringing a petition under MCL 168.879(1) to allege
that he or she has been aggrieved on account of the alleged fraud or mistake. 15

        Having determined that a candidate must allege that fraud or mistake exists and
that the alleged fraud or mistake caused the candidate to be aggrieved, the next question
is the level of specificity with which those allegations must be pleaded. 16 Are specific
allegations required or may a candidate simply cut-and-paste the statutory language into
the petition? Once again, reading the statutory language in context provides the answer.
The Legislature has expressly permitted candidates petitioning for a recount under MCL
168.879(1) to allege fraud or mistake without specification. Immediately following the
requirement that the candidate must allege that he or she is aggrieved on account of fraud
or mistake, MCL 168.879(1)(b) states:

       The petition shall contain specific allegations of wrongdoing only if
       evidence of that wrongdoing is available to the petitioner. If evidence of
       wrongdoing is not available, the petitioner is only required to allege fraud
       or a mistake in the petition without further specification.
This provision sets a very low bar—it allows bare allegations of fraud or mistake to
suffice. 17

15
  This is further corroborated by MCL 168.863, also enacted by 1954 PA 116, which
broadly permits qualified and registered electors to petition for a recount concerning
proposed amendments or other ballot questions without any allegation that they are
aggrieved:
              A qualified and registered elector voting in a city, township, or
       village election who believes there has been fraud or error committed by
       the inspectors of election in its canvass or returns of the votes cast at the
       election, . . . may petition for a recount of the votes cast . . . . [Emphasis
       added.]
16
   In court, pleadings must be specific enough to reasonably inform the adverse party of
the nature of the claims at issue. See Weymers v Khera, 454 Mich. 639, 654 (1997); MCR
2.111(B)(1) (stating a pleading must contain “the specific allegations necessary
reasonably to inform the adverse party of the nature of the claims the adverse party is
called on to defend”). Moreover, in court pleadings, “the circumstances constituting
fraud or mistake must be stated with particularity.” MCR 2.112(B)(1).
17
  Kennedy v Bd of State Canvassers, 127 Mich. App. 493, 497 (1983). Notably, however,
while bare allegations can be sufficient under the statute, a candidate is still required to
plead with greater specificity when possible. See MCL 168.879(1)(f) (“The petition sets
forth as nearly as possible the nature and character of the fraud or mistakes alleged and
the counties, cities, or townships and the precincts in which they exist.”).
                                                                                           5


       Although the Legislature clearly intended to allow bare allegations to suffice with
respect to fraud or mistake, it did not similarly lower the bar with respect to the
requirement to allege that the candidate is aggrieved. Instead, the Legislature was silent
on this point. “It is a familiar rule that inclusion by specific mention excludes what is not
mentioned.” 18 Because the Legislature relaxed the pleading standard with respect to
fraud or mistake but not with respect to the “aggrieved” requirement, we may not read a
relaxed pleading standard with respect to the latter into the statute. 19 Therefore, a
candidate must include in the petition some allegation describing how he or she has been
aggrieved.

       In this case, although much ink has been spilled over petitioner’s motivation for
this recount and the resulting cost to the State, those considerations do not inform our
analysis. Instead, “it is the actual language of a statute to which this Court must
ultimately be faithful.” 20 This Court has long recognized that “[t]he proceedings for a
recount are purely statutory, and the statutory requirements must be observed.” 21 Simply
put, “[n]oncompliance with statutory requirements concerning recounts precludes a
recount.” 22

       The petition here states, “I and the undersigned members of my slate of electors,
individually and collectively, are aggrieved on account of fraud or mistake in the canvass
of votes . . . .” As the Court of Appeals recognized, petitioner “merely parroted the
language of MCL 168.879(1)(b) in her petition.” 23 Thus, petitioner failed to allege that
she has been harmed or that her legal rights have been infringed in any way whatsoever.
Because she has not done so, petitioner failed to satisfy the statutory requirement of
alleging that she was aggrieved as required by MCL 168.879(1)(b). 24 Accordingly, the

18
  Mich Wolverine Student Co-op, Inc v Wm Goodyear & Co, 314 Mich. 590, 599 (1946)
(quotation marks and citation omitted).
19
     See Farrington v Total Petroleum, Inc, 442 Mich. 201, 210 (1993).
20
     Stone v Williamson, 482 Mich. 144, 198 n 15 (2008) (MARKMAN, J., concurring).
21
     Wheeler v Coleman, 176 Mich. 285, 288 (1913).
22
     Ryan v Wayne Co Bd of Canvassers, 396 Mich. 213, 216 (1976).
23
     Bd of State Canvassers, ___ Mich App ___, ___; slip op at 6.
24
  The Court of Appeals concluded that petitioner was required to allege that she would
have won the election but for fraud or mistake. A candidate’s rights under Michigan law
may be impacted by the outcome of an election short of a change in result. See, e.g.,
MCL 168.613a(2) (“A political party that received 5% or less of the total vote cast
                                                                                            6

Court of Appeals correctly concluded that “the Board had a clear legal duty to reject [the]
petition.” 25 For these reasons, we concur with this Court’s order denying leave to
appeal. 26
       MARKMAN, J., joins the statement of ZAHRA and VIVIANO, JJ.

         MCCORMACK, J. (dissenting).

       I would order expedited oral argument on intervening defendant-appellant Jill
Stein’s application for leave to appeal. The Court of Appeals, relying on our precedent,

nationwide for the office of president in the last presidential election shall not participate
in the presidential primary election.”). But petitioner is not entitled to any relief here
because she has not alleged that she is aggrieved in any way.
25
     Bd of State Canvassers, __ Mich App __, ___; slip op at 6.
26
   A federal court ordered a recount to commence, notwithstanding Michigan’s statutory
two-day waiting period. Stein v Thomas, opinion and order of the United States District
Court for the Eastern District of Michigan, issued December 5, 2016 (Case No. 16-cv-
14233). After the Court of Appeals found that petitioner was not an aggrieved party, the
federal court dissolved its injunction, with the recount only partially completed. In the
federal proceeding, petitioner argued that the failure to continue the “recount amounts to
maintaining a system of voting that denies Michigan voters the right to have their votes
counted” in violation of the Equal Protection Clause, the Due Process Clause and the
First Amendment to our United States Constitution. The federal court rejected
petitioner’s claim, concluding she had “not presented evidence of tampering or mistake.
Instead, [she] present[s] speculative claims going to the vulnerability of the voting
machinery—but not actual injury.” Stein v Thomas, order of the United States District
Court for the Eastern District of Michigan, entered December 7, 2016 (Case No. 16-cv-
14233), p 7. The federal court concluded, “invoking a court’s aid to remedy [this]
problem in the manner [petitioner has] chosen—seeking a recount as an audit of the
election to test whether the vulnerability led to actual compromise of the voting system—
has never been endorsed by any court, and would require, at a minimum, evidence of
significant fraud or mistake—and not speculative fear of them. Such evidence has not
been presented here.” Id.

       Despite these rulings, petitioner continues to allege in this Court that the
“[s]topping [of] the recount at this point will actually decrease public confidence in our
election system . . . .” We respectfully disagree. Petitioner lost an election by more than
2.2 million votes and then waited several weeks to request a statewide recount without
any allegation—much less evidence—that there was fraud or mistake in the vote counting
process. Petitioner has now had her day in several courts with appellate review. The
electors of this state should be permitted to carry out their constitutional and statutory
duties. See generally US Const, art II, § 1; 3 USC 7; MCL 168.47.
                                                                                            7

has ruled that her petition for a recount does not satisfy the requirements of MCL
168.879(1)(b) because she is not an “aggrieved” candidate under the statute. That is not
so clear. The Court of Appeals relied on dictionary definitions and our precedents
defining who constitutes an “aggrieved party,” but I question the applicability of those
precedents to this case given the statutory language. MCL 168.879(1)(b) provides some
of the requirements that a petition for a recount must meet:

              The petition alleges that the candidate is aggrieved on account of
       fraud or mistake in the canvass of the votes by the inspectors of election or
       the returns made by the inspectors, or by a board of county canvassers or
       the board of state canvassers. The petition shall contain specific allegations
       of wrongdoing only if evidence of that wrongdoing is available to the
       petitioner. If evidence of wrongdoing is not available, the petitioner is only
       required to allege fraud or a mistake in the petition without further
       specification.
        The statute thus establishes that if evidence of “wrongdoing,” i.e. “fraud or
mistake” is not available, the petitioner need only allege fraud or mistake in the canvass
of the votes “without further specification.” The requirement that the candidate be
“aggrieved” is specifically connected to the “fraud or mistake” component: the
candidate’s aggrieved status is “on account of fraud or mistake in the canvass of the
votes . . . .”

        Given the link between the petitioner’s aggrieved status and the fraud or mistake
and the lowered standard for alleging fraud or a mistake when evidence thereof is not
available, I question the Court of Appeals’ reliance on our precedent from other contexts
defining who is an “aggrieved party.” The statute seems to provide its own definition: an
“aggrieved” candidate is one who “alleges” she or he is aggrieved “on account of fraud or
mistake” in the canvass. If evidence of wrongdoing in the canvass is not available, the
petitioner may allege fraud or a mistake in the canvass “without further specification.” I
find it significant that the Legislature not only included a lesser requirement for showing
evidence of fraud or mistake when evidence of wrongdoing is not available, but also
required only that the petition “allege[]” that the candidate is aggrieved, not that she or he
show, establish, or prove that the candidate is aggrieved. In light of these textual clues, I
am inclined to think that appellant’s reading that the petition need only allege that the
candidate is aggrieved and nothing more might be correct. Because the Court of
Appeals’ conclusion to the contrary is at least questionable, I would order expedited oral
argument to further review the matter.

       I also question whether the Court of Appeals’ analysis effectively negates the
statutory recount procedure. It seems possible to me that applying the definition of
“aggrieved party” from our precedents in other contexts to the administrative recount
process outlined in MCL 168.879(1)(b) might result in a scenario in which arguably no
                                                                                           8

candidate could show he or she was aggrieved. Given that no one has contended
throughout this process that a recount was likely to change the ultimate result, it is
questionable whether any candidate in this historically tight election could demonstrate a
concrete and particularized injury in order to satisfy a heightened “aggrieved”
requirement. But surely the Legislature has not enacted a recount process no candidate
could satisfy. 27

       Finally, the appellant’s application raises significant questions about the
workability of the standard set by the Court of Appeals for whether a candidate is
aggrieved under MCL 168.879(1)(b). The Court of Appeals held that “to meet the
‘aggrieved’ candidate requirement under [MCL 168.879(1)(b)], the candidate must be
able to allege a good faith belief that but for mistake or fraud, the candidate would have
had a reasonable chance of winning the election.” Attorney General v Bd of State
Canvassers, ___ Mich App ___, ___ (2016) (Docket Nos. 335947 and 335958), slip op at
5. What this means is far from clear. What does it mean to have had a “good faith
belief” that the candidate “would have had a reasonable chance of winning the election”?
What is the proper quantification of “a reasonable chance”? These are questions not
answered in this case simply because the Court of Appeals has said, “no change in the
vote totals is reasonably likely to change the previously announced result in Dr. Stein’s
favor.” Id. at ___; slip op at 6. That observation offers sorely little guidance, however,
for future cases in which a candidate has a slightly more “good faith” belief that there is a
“reasonable chance” that she or he won the election. Given that there is another at least
equally reasonable way to read the statutory language that provides no such uncertainty
about its application, I believe we owe the public more than what the Court of Appeals
has provided here. The rule of law requires predictable, reliable standards.

       The stakes in this case may be low, but the public significance of the issues
presented could not be higher. I respectfully dissent and would order expedited oral
argument on the application to give this Court an opportunity to consider the important
legal questions implicated here.

       BERNSTEIN, J., joins the statement of MCCORMACK, J., in part.

       BERNSTEIN, J. (dissenting).



27
   In light of the fact that the recount provision in MCL 168.879 has existed in various
forms since 1913, including the proviso that a candidate requesting a recount is charged a
per precinct (previously per county) fee for such a recount, it is reasonable to surmise that
the Legislature might have thought that fee a sufficient means to prevent frivolous
requests for recounts. The Legislature has over time increased the per precinct cost
assessed to initiate recounts. See MCL 168.881.
                                                                                           9

        I concur with Justice MCCORMACK’s concerns about the Court of Appeals’
interpretation of MCL 168.879(1)(b), but I would reverse the Court of Appeals rather
than order expedited oral argument, because I believe that the Court of Appeals clearly
erred. I write to further explain why I believe that appellant Jill Stein has met the
statutory requirements for a recount. MCL 168.879(1)(b) states that a candidate for
office, like appellant, may petition for a recount if:

              The petition alleges that the candidate is aggrieved on account of
       fraud or mistake in the canvass of the votes by the inspectors of election or
       the returns made by the inspectors, or by a board of county canvassers or
       the board of state canvassers. The petition shall contain specific allegations
       of wrongdoing only if evidence of that wrongdoing is available to the
       petitioner. If evidence of wrongdoing is not available, the petitioner is only
       required to allege fraud or a mistake in the petition without further
       specification.
       I agree with Justice MCCORMACK that, when read in context, the word
“aggrieved” is undeniably modified by language immediately following it: “on account
of fraud or mistake.” A plain language reading of the statute suggests that the first
sentence of this statute only presents one requirement: that the petition allege that the
candidate is aggrieved by virtue of the existence of fraud or mistake. The statute does not
require a petition to allege both: (1) that the candidate is aggrieved; and (2) that there is
fraud or mistake.

        The Court of Appeals erred by holding that the statute contains those requirements
and compounded that error by reading language into the “aggrieved” requirement that
cannot be found in the statute itself. “The foremost rule, and our primary task in
construing a statute, is to discern and give effect to the intent of the Legislature.” Sun
Valley Foods Co v Ward, 460 Mich. 230, 236 (1999). The most reliable evidence of the
Legislature’s intent is the language of the statute. Id. The Court of Appeals states that, to
be aggrieved, “the candidate must be able to allege a good faith belief that but for mistake
or fraud, the candidate would have had a reasonable chance of winning the election.”
Attorney General v Bd of State Canvassers, ___ Mich App ___, ___ (2016) (Docket Nos.
335947 and 335958), slip op at 5. Nowhere in the statute does the Legislature indicate
that: (1) the candidate must have a good faith belief; (2) “but for” causation is required;
and (3) the candidate would have had a “reasonable” chance of winning the election.
Regarding this last requirement, I would note that MCL 168.879(1)(b) does not require
that an election be particularly close in order for a candidate to request a recount. 28
28
   Had the Legislature intended to allow only the most popular candidates to request a
recount, it could have easily made that clear in the statute. For instance, the Legislature
could have stated that only a candidate who receives a certain percentage of the popular
vote may petition for a recount. Or, alternatively, that only candidates within a certain
margin of victory may request a recount. The Legislature did none of this. Indeed, the
                                                                                          10

Indeed, I believe that such a requirement could render nugatory MCL 168.880a(1), which
provides for an automatic recount when there is a vote differential of 2,000 votes or less.
Because “[c]ourts must give effect to every word, phrase, and clause in a statute and
avoid an interpretation that would render any part of the statute surplusage or nugatory,”
State Farm Fire and Cas Co v Old Republic Ins Co, 466 Mich. 142, 146 (2002), I would
prefer a construction of the statute that would avoid rendering MCL 168.880a(1) needless
surplusage. More generally, I see no reason for the Court of Appeals to read in three
requirements that the Legislature did not see fit to include in the text of the statute.

        Moreover, I would hold that appellant’s petition meets the requirements of MCL
168.879(1)(b). The statute states that “[i]f evidence of wrongdoing is not available, the
petitioner is only required to allege fraud or a mistake in the petition without further
specification.” MCL 168.879(1)(b). Appellant’s petition meets this standard by
generally alleging fraud or mistake in the canvass of the votes. Because I would hold that
a petition sufficiently alleges that a candidate is aggrieved because of the presence of
fraud or mistake, appellant does not need to make a more specific showing as to whether
she is aggrieved.

        Nonetheless, even if the statute does require that a petition allege both that a
candidate is aggrieved and that there is fraud or mistake, I would hold that appellant has
met that burden. MCL 168.879(1)(b) leaves the term “aggrieved” undefined. In such a
situation, we consult a dictionary to give statutory words their ordinary and common
meaning. See People v Thompson, 477 Mich. 146, 153 (2007). Aggrieved can be defined
as “suffering from an infringement or denial of legal rights.” Merriam-Webster’s
Collegiate Dictionary (11th ed). The Court of Appeals’ conclusion that a candidate is
“aggrieved” only when the mistake or fraud alleged is outcome determinative is
inconsistent with the text of the statute and the practical reality of our political system.
Appellant argues that she has a right to have her supporters register their votes for her,
and that those votes be accurately counted. 29 In an election contest, any loss of votes is a
wrong in itself, given the central importance of elections in our representative




Court of Appeals’ interpretation would seem to permit blatant fraud to be committed
against a minor candidate, who would have no recourse if they stood an improbable
chance of winning outright.
29
  “It’s not the voting that’s democracy, it’s the counting[.]” Stoppard, Jumpers (New
York: Grove Press, 1972), p 35.
                                                                                                                11

democracy. 30 Indeed, our election laws must be construed “as far as possible in a way
which prevents the disenfranchisement of voters through the fraud or mistake of others.”
Kennedy v Bd of State Canvassers, 127 Mich. App. 493, 496-497 (1983).

        Additionally, the number of votes a candidate receives has a wide effect outside of
that particular election. In Michigan, “[a] political party that received 5% or less of the
total vote cast nationwide for the office of president in the last presidential election shall
not participate in the presidential primary election.” MCL 168.613a(2). And “the right
to be on the election ballot is precisely what separates a political party from any other
interest group.” Timmons v Twin Cities Area New Party, 520 U.S. 351, 373 (1997)
(Stevens, J., dissenting). Furthermore, under federal election laws, a candidate is eligible
for partial public funding based on election performance. See 26 USC 9002 et seq.
Therefore, even a candidate who is unlikely to win an election has significant legal and
financial interest in ensuring that the total vote count is accurate and may be aggrieved by
any error in the canvass of the votes. Although appellant does not argue that her party’s
ability to appear on the ballot for the next presidential primary election is threatened or
would change based on the recount, these factors cast further doubt on the Court of
Appeals’ holding that a candidate must have a reasonable chance of winning an election
in order to petition for a recount.

       Accordingly, I would find that the Court of Appeals erred in interpreting MCL
168.879(1)(b). Because the word “aggrieved” is modified by the phrase “on account of
fraud or mistake,” I would find that an allegation of fraud or mistake is a sufficient
showing for a candidate to be considered aggrieved. Moreover, the Court of Appeals’
interpretation of the word “aggrieved” finds no basis in the plain language of the statute
and violates our primary objective to give effect to the intent of the Legislature. I would
reverse the Court of Appeals and allow the recount to resume.

       YOUNG, C.J., and LARSEN, J., not participating.



30
  “A share in the sovereignty of the state, which is exercised by the citizens at large, in
voting at elections is one of the most important rights of the subject, and in a republic
ought to stand foremost in the estimation of the law.” Hamilton, Second Letter from
Phocion (April 1784), as published in The Papers of Alexander Hamilton Volume III:
1782-1786, Syrett & Cooke, eds (New York: Columbia University Press, 1962), pp 544-
545.



                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 9, 2016
        t1209
                                                                              Clerk